USCA11 Case: 20-14305     Date Filed: 08/12/2021   Page: 1 of 7



                                                            [DO NOT PUBLISH|


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 20-14305
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:15-cr-00242-SCB-TBM-1

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

THEORIDOTES COLLINS,
a.k.a. Theodis Collins,

                                                        Defendant-Appellant.
                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (August 12, 2021)

Before JORDAN, NEWSOM and BRANCH, Circuit Judges.

PER CURIAM:

     Theoridotes Collins, a federal prisoner proceeding pro se, appeals the denial

of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as
            USCA11 Case: 20-14305           Date Filed: 08/12/2021      Page: 2 of 7



amended by Section 603(b) of the First Step Act.1 He argues that the district court

abused its discretion by relying on the policy statement at U.S.S.G. § 1B1.13. The

government responds by moving for summary affirmance of the district court’s order

and for a stay of the briefing schedule, arguing that Collins’s sole argument on appeal

is foreclosed by this Court’s recent decision in United States v. Bryant, 996 F.3d

1243, 1262 (11th Cir.), petition for cert. filed, No. 20-1732 (U.S. June 10, 2021).

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion for

abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).

Abuse of discretion review “means that the district court had a range of choice” and

that we “cannot reverse just because we might have come to a different conclusion.”

Id. at 912 (quotation marks omitted). However, a district court abuses its discretion

if it applies an incorrect legal standard, follows improper procedures in making the




      1
          Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
                                                2
            USCA11 Case: 20-14305      Date Filed: 08/12/2021   Page: 3 of 7



determination, or makes clearly erroneous factual findings.         United States v.

Barrington, 648 F.3d 1178, 1194 (11th Cir. 2011).

      A district court has no inherent authority to modify a defendant’s sentence and

may do so “only when authorized by a statute or rule.” United States v. Puentes,

803 F.3d 597, 605–06 (11th Cir. 2015). A district court may grant a prisoner’s

motion for compassionate release, “after considering the factors set forth in [18

U.S.C. § 3553(a)] to the extent that they are applicable, if it finds that . . .

extraordinary and compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

      The policy statements applicable to § 3582(c)(1)(A) are found in U.S.S.G.

§ 1B1.13.     See U.S.S.G. § 1B1.13.     The commentary to § 1B1.13 states that

extraordinary and compelling reasons exist under any of the circumstances listed,

provided that the court determines that the defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g).

See U.S.S.G. § 1B1.13; id., comment. (n.1). As relevant here, the commentary lists

a defendant’s medical conditions and family circumstances as possible

“extraordinary and compelling reasons” warranting a sentence reduction.           Id.,

comment. (n.1).




                                           3
          USCA11 Case: 20-14305        Date Filed: 08/12/2021    Page: 4 of 7



      A prisoner’s medical condition may warrant a sentence reduction if he (1) has

a terminal disease or (2) is suffering from a physical or mental condition that

diminishes his ability to provide self-care in prison and from which he is not

expected to recover. Id., comment. (n.1(A)). A prisoner’s family circumstances

may warrant a sentence reduction where the “death or incapacitation of the caregiver

of [his] . . . minor children” occurs. Id., comment. (n.1(C)(i)). The commentary also

contains a catch-all provision for “other reasons,” which provides that a prisoner

may be eligible for a sentence reduction if “[a]s determined by the Director of the

Bureau of Prisons, there exists in the defendant’s case an extraordinary and

compelling reason other than, or in combination with,” the other specific examples

listed. Id., comment. (n.1(D)).

      In Bryant, we concluded that § 1B1.13 is applicable to all motions filed under

that statute, including those filed by prisoners, and, thus, a district court may not

reduce a sentence unless a reduction would be consistent with § 1B1.13’s definition

of “extraordinary and compelling reasons.” 996 F.3d at 1252–62. Next, we

concluded that the catch-all provision in the commentary to § 1B1.13 did not grant

to district courts, in addition to the Bureau of Prisons, the discretion to develop other

reasons outside those listed in § 1B1.13 that might justify a reduction in a

defendant’s sentence. Id. at 1248, 1263, 1265.




                                           4
          USCA11 Case: 20-14305         Date Filed: 08/12/2021    Page: 5 of 7



      In addition to determining whether a movant has offered extraordinary and

compelling reasons and whether a reduction or release would be consistent with the

policy statement in § 1B1.13, a district court must also consider “all applicable” 18

U.S.C. § 3553(a) factors when it grants or denies a motion for compassionate

release. United States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021). A district

court is not required to articulate its findings and reasonings in great detail, but, when

we consider a § 3582(c)(1)(A)(i) motion, we “cannot engage in meaningful appellate

review and must vacate and remand” if the record does not reflect that the district

court considered the applicable factors. Id. at 1185–86 (quotation marks omitted).

      Here, because the sole issue on appeal is foreclosed by Bryant, there is no

substantial question that the district court properly denied Collins’s motion for

compassionate release. See Groendyke Transp., 406 F.2d at 1162. In Bryant, we

recently held that the policy statement in § 1B1.13 is applicable to all motions filed

under § 3582(c)(1)(A) and district courts may not reduce a sentence under that

statute unless a reduction would be consistent with § 1B1.13. Bryant, 996 F.3d at

1262. Thus, Bryant forecloses Collins’s arguments that the district court improperly

relied on § 1B1.13 in denying his motion.

      Collins does not appear to argue that the district court abused its discretion in

concluding that he did establish an extraordinary and compelling reason for

compassionate release under § 1B1.13 and, in any event, could not show an abuse


                                            5
          USCA11 Case: 20-14305       Date Filed: 08/12/2021   Page: 6 of 7



of discretion. The court was within its discretion to find that Collins’s medical

conditions did not rise to the level of extraordinary and compelling reasons because

Collins did not allege he was suffering from a terminal illness and his conditions

were being successfully managed by medication while incarcerated, as required

under § 1B1.13. U.S.S.G. § 1B1.13, comment. (n.1(A)). Moreover, the family

circumstance that Collins presented to the district court—the death of his children’s

mother—was not consistent with the policy statement’s listed family circumstances

because his children were staying with family caregivers. Id. § 1B1.13, comment.

(n.1(C)). The district court was also required under the policy statement to determine

whether he posed a danger to the community, which it did. Id. § 1B1.13(2). And,

contrary to Collins’s argument on appeal, the district court was not permitted to

create new compelling or extraordinary reasons beyond the limitations of § 1B1.13.

Id. § 1B1.13, comment. (n.1(C)); Bryant, 996 F.3d at 1248, 1263, 1265. Moreover,

after considering the policy statement, the district court complied with this Court’s

precedent by explicitly stating that it had considered the 18 U.S.C. § 3553(a) factors

in denying Collins’s compassionate-release motion. Cook, 998 F.3d at 1184. Thus,

because the district court was bound and limited by the policy statement in § 1B1.13,

the government’s position is “clearly right as a matter of law.” Groendyke Transp.,

406 F.2d at 1162; Bryant, 996 F.3d at 1262.




                                          6
           USCA11 Case: 20-14305       Date Filed: 08/12/2021    Page: 7 of 7



        Therefore, because the government’s position is correct as a matter of law and

there is no substantial question that the district court did not abuse its discretion by

denying Collins’s motion for compassionate release, we GRANT the government’s

motion for summary affirmance.         See Groendyke Transp., 406 F.2d at 1162.

Accordingly, we DENY the accompanying motion to stay the briefing schedule as

moot.




                                           7